Citation Nr: 0530518	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from May 
to October 1965, and active service in the US Army from May 
1968 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This rating decision granted the veteran's 
petition for service connection for PTSD and assigned a 10 
percent disability evaluation.  The veteran was notified of 
that action and he appealed, claiming that the evidence 
showed that a higher rating should be assigned.

During the course of the appeal, and after further obtaining 
medical information concerning the veteran's psychiatric 
disorder, the RO issued a rating decision in April 2003 that 
assigned a 30 percent disability rating.  The effective date 
was June 29, 2001, the date of the veteran's claim.  

In February 2004, a vide conference hearing on appeal was 
held before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  Following that hearing and after further 
reviewing the veteran's claims folder, the Board remanded the 
claim to the Appeals Management Center (AMC) for the purpose 
of obtaining additional medical information and to ensure 
that the veteran was apprised of the VA's duties and 
obligations with respect to his claim.  The claim has since 
been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran attends weekly group therapy sessions as a 
part of his treatment therapy for his PTSD.  He also receives 
prescription medication for the control of the symptoms and 
manifestations of his disorder.  

3.  VA doctors have Global Assessment of Functioning (GAF) 
scores ranging from 51 to 65.  

4.  The veteran has reported that he suffers from intrusive 
thoughts, depression, sleeplessness, and nightmares, along 
with short-term memory loss and a lack of motivation.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent, but 
no higher, for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 9411 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA satisfied its duty to notify the veteran of the VCAA 
by means of an August 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant that was issued prior to 
the initial AOJ decision.  It is noted that an additional 
letter was sent to the veteran in July 2004 by the AMC.  
These letters informed the appellant of what evidence was 
required to substantiate his claim and of his, and the VA's, 
respective duties for obtaining evidence.  The appellate was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

Moreover, it has been determined by VA's Office of the 
General Counsel that, when a claim of service connection is 
granted and the veteran submits a notice of disagreement as 
to the disability evaluation assigned, notice under 38 
U.S.C.A. § 5103(a) is not required as to the claim raised in 
the notice of disagreement.  See VAOPGCPREC 8-2003 (December 
22, 2003).  Instead, the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Id.  Such was done in the present case, and an 
additional informational letter was provided by the AMC.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), a supplemental statement of the 
case (SSOC), and the Board's Remand of July 2004.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his PTSD was more disabling and that he should be 
assigned greater disability evaluation.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA within 60 days of receipt 
of the latest VCAA letter of any additional records or 
evidence necessary for his claim.  The record reflects that 
during the course of the appeal, the veteran has submitted 
numerous documents with respect to his claim.  Also, 
additional medical information has been obtained.  All of 
these records have been accepted and included in the claims 
folder for the Board's review.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The Board specifically remanded the 
claim in July 2004 so that it could obtain an up-to-date 
psychiatric examination that described the severity, 
symptoms, and manifestations produced by the veteran's PTSD.  
Such an examination was performed in December 2004 and those 
examination results have been included in the record for 
review.  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
The VA asked the veteran where he was receiving treatment for 
his mental disorder and the veteran responded with an answer 
that said that he was only receiving treatment from his local 
VA medical center.  Those records were requested and they 
have been included in the claims folder for review.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran took advantage of the opportunity to 
present testimony before the Board via a video conference 
hearing in February 2004.  During that hearing, the veteran 
asserted his contentions, specifically that his PTSD produced 
symptoms and manifestations that would entitle the veteran to 
a rating in excess of the evaluation then currently assigned.  
The veteran described the symptoms he was experiencing and he 
was very specific as to how the disability was affecting his 
daily living, including his relationships with his family and 
former employees.  Moreover, the veteran was given notice 
that the VA would help him obtain evidence but that it was up 
to the veteran to inform the VA of that evidence.  After the 
issuance of the latest VCAA letter, and after the veteran 
underwent a psychiatric examination, the veteran, through his 
accredited represented asked that the Board issue a 
determination on his claim.  Therefore the VA can only assume 
that no additional information or evidence will be 
forthcoming from the veteran.  It seems clear that the VA has 
given the veteran every opportunity to express his opinion 
with respect to his psychiatric disorder, the VA has obtained 
all known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone a medical 
examination so that the VA would have a complete picture of 
his condition.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, rating decisions, an SOC, and the SSOC, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

As reported, the veteran has been assigned a 30 percent 
disability evaluation for PTSD in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411 
(2005).  The regulations at 38 C.F.R. § 4.130 (2005) 
establish a general rating formula for mental disorders.  The 
formula assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for 
assigning a disability evaluation.  Under the criteria, a 10 
percent disability rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2005).

The veteran has been treated for a psychiatric disorder over 
the past three years at the Wichita VA Medical Center (VAMC).  
The veteran's primary treating psychologist stated, in a 
letter dated January 2004, that he had been treating the 
veteran since July 2003.  The medical records after January 
2004 to the present indicates that this psychologist remains 
the veteran's primary treatment provider.  In the letter, the 
examiner stated that the veteran's PTSD was causing 
significant impairment in most areas of the veteran's life.  
The doctor confirmed that the veteran was receiving treatment 
weekly.  Finally, the examiner listed the various symptoms 
and manifestations that the veteran was experiencing [sleep 
impairment, social detachment, a restricted range of affect, 
etcetera] and he stated that the "symptoms are judged to be 
in the high severity range".  

The claims folder contains three psychiatric examinations of 
note.  The first occurred in September 2002, the second in 
December 2002, and the final one in December 2004.  Of 
interest in these three VA examinations are the Global 
Assessment of Function (GAF) scores that were assigned.  The 
first examination produced a GAF score of 51; the second exam 
produced a GAF score of 65; and the most recent examination 
produced a score of 55.  

The Board would note that the most detailed and comprehensive 
of the examinations appears to be the most recent one - the 
examination accomplished in December 2004.  On the evaluation 
report, the examiner, who was not the veteran's treating 
physician, stated that the veteran had sold his business 
because he could not "get along" with his customers.  The 
doctor stated that the veteran was experiencing difficulty in 
concentrating and sleeping, and that he was irritable and 
having outbursts of anger.  Additionally, the doctor stated 
that the veteran was now having suicidal ideation, but that 
the plan was ill conceived.  The doctor believed that the 
veteran did not really have the intent to die and he 
considered the risk low.  The veteran was deemed able to cope 
with his malady and that treatment, both pharmaceutically and 
group therapy, would greatly help him in the future.  
Finally, the examiner opined that the veteran's GAF score 
could vary by 10 points, depending on the situations and 
pressures faced by the veteran.  Thus, while the examiner 
thought that the veteran's highest GAF score for the previous 
year was 60, it could have, at different times during the 
year, been as high as 70.  However, the same is true for the 
then current GAF score of 51.  It could have been as low as 
41.  

As reported above, the veteran did provide testimony before 
the Board in February 2004.  The veteran stated that he was 
married to the same person for over 30 years.  He admitted 
that he had a good relationship with his daughter and he did 
have interaction with his grandchildren.  Although he 
admitted that he did not go to church, he also said that he 
had never been a church-goer.  He did testify that he had 
become more withdrawn from people and that on most days he 
remained in his house or in the garage "tinkering".  Also, 
he stated that he had short-term memory difficulties along 
with a lack of motivation and drive.  With respect to 
working, he talked about selling his business because he no 
longer had the patience and perseverance to deal with 
customers.  Nevertheless, he admitted that his group therapy 
was beneficial and that it was helping him work through some 
of his trust and anger issues.  

The medical evidence shows assignment of GAF scores ranging 
from 51 to 65.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2005), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.  The Board finds this case 
distinguishable from Mittleider in that there is no medical 
evidence of record that the veteran is suffering from a 
nonservice-connected psychiatric disorder.  Thus, the 
veteran's PTSD symptoms and manifestations account for all of 
his dysfunction.

Hence, does the evidence support an evaluation in excess of 
30 percent for PTSD?  The veteran's GAF scores indicate that 
he does suffer from moderate to serious symptoms.  The record 
does indicate that the veteran has experienced repeated 
nightmares, sleeplessness, depression, and anxiety.  When, 
after consideration of all evidence and material of record in 
a case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005); see also 38 C.F.R. § 3.102 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  The Court pointed out in Gilbert that under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the veteran prevails.  In view of the foregoing, the Board 
finds that the evidence is, at least, in equipoise.  Because 
the evidence is in equipoise, and since the appellant is 
supposed to be afforded the benefit-of-the-doubt, the Board 
concludes that a grant of 50 percent, but no higher, for 
PTSD, is in order.  

Nevertheless, the evidence does not support an evaluation in 
excess of 50 percent for PTSD.  Although the most recent 
medical examination noted that the veteran is having 
occasional suicidal ideation, the examiner has discounted 
this.  Additionally, none of the evidence indicates that the 
veteran is unable to function with others or that he is 
unable to perform independently.  While the veteran does not 
have close friends, he still has strong interpersonal 
relationships with his family.  Moreover, there is no 
indication from the medical records that the veteran is 
experiencing impaired impulse control or that he is 
neglecting his personal appearance or hygiene.  

The Board is aware that its inquiry is not strictly limited 
to the stated schedular criteria.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the criteria set forth in the rating 
schedule do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the evidence does not identify any factors 
that would call for the assignment of a disability rating in 
excess of 50 percent, as discussed above, for the veteran's 
service-connected PTSD, and the veteran and his 
representative have pointed to no such factors.  Hence, the 
veteran's claim is granted, and a 50 percent rating, but no 
higher, is assigned for his PTSD.  

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 50 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2005) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his PTSD and there is 
no indication that it causes a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

A 50 percent disability rating for PTSD is granted, subject 
to controlling laws and regulations applicable to the payment 
of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


